DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 29 SEP 2022 amendments to claims 14 and 16-18 overcome the rejections noted in the previous Office action.
New Ground of Rejection
A new ground of rejection, Applicants’ Admitted Prior Art (FIG. 4A of US 20220108987, pre-grant publication of the claimed invention), appears below.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 13-20 are rejected under 35 U.S.C. 103 as obvious over Williamson et al. (US 10147638; below, “Williamson” – previously cited 3 JAN 2022 IDS noted reference) as evidenced in or in view of Pellizzer et al. (US 20170033042; below, “Pellizzer” – previously cited 3 JAN 2022 IDS noted reference) and Applicants’ Admitted Prior Art (below, “AAPA”). MPEP § 2143(A)-(G).
RE 13, Williamson, in FIGS. 1-12 and related text, e.g., Abstract, cols. 1-20, discloses a memory device (200), comprising:
 
    PNG
    media_image1.png
    636
    582
    media_image1.png
    Greyscale

an array (e.g., 201) of vertically stacked memory cells (e.g., 203), the array comprising:

    PNG
    media_image2.png
    893
    527
    media_image2.png
    Greyscale

a vertical stack of horizontally oriented conductive lines (e.g., word line plates 106 of tiers 110 may be etched to form stairs 116, e.g., col. 16, lns. 14-15, FIG. 1’s 106a to 106d and 110a to 110d; FIG. 10A’s 116a to 116c), each horizontally oriented conductive line comprising:

    PNG
    media_image3.png
    255
    497
    media_image3.png
    Greyscale
	(see Pellizzer for: a first portion extending in a first horizontal direction; and a second portion extending in a second horizontal direction at an angle to the first horizontal direction) and being coupled to one or more interconnections extending in the first horizontal direction (Stairs 116 of staircase 122, 122' are designed to provide electrical access to 106 of 110. See col. 15, lns. 3-26.). Components of vertical memory device 200 may be electrically coupled/attached/connected to each other. See AAPA’s FIG. 4A and related text in which device components are electrically coupled to each other via interconnections 434-1 through 434-S.
Williamson discloses the claimed invention except for a first portion extending in a first horizontal direction; and a second portion extending in a second horizontal direction at an angle to the first horizontal direction.

    PNG
    media_image4.png
    462
    527
    media_image4.png
    Greyscale
	Pellizzer, in FIG. 4 and related text, e.g., Abstract, paragraphs [0003], [0020], [0045], [0046], claim1, teaches a first portion (L-shaped 420 within bundle 412) extending in a first horizontal direction; and a second portion (L-shaped 420 within bundle 412) extending in a second horizontal direction at an angle to the first horizontal direction. The combined teachings of Williamson, Pellizzer, and AAPA render obvious the invention described in claims 13-20.
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007).
RE 14, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) further comprises a number of horizontally oriented access devices, wherein each horizontally oriented access device is electrically coupled to the one or more interconnections, the interconnections being coupled to the second portion of each horizontal conductive line of the vertical stack of horizontally oriented conductive lines (e.g., 106) (col. 15, lns. 3-12, FIG. 12). As an example of coupled interconnections, see AAPA’s FIG. 4A and related text in which interconnections 434-1 through 434-S electrically couple device components.
RE 15, modified Williamson discloses the memory device of claim 13, wherein the second portion of each horizontally oriented conductive line is of a length greater than a length of the second portion of the horizontally oriented conductive line above it (col. 10, lns. 62-65, FIG. 10A).
RE 16, modified Williamson discloses the memory device of claim 14, further comprising a vertical body contact (contact structure (not shown) of staircase structures 122, 122') formed in direct electrical contact with one or more of the horizontally oriented access devices (e.g., col. 15, lns. 3-18).
RE 17, Williamson discloses the claimed invention except for the memory device of claim 14, wherein each horizontally oriented access device is electrically coupled to the second portion of each horizontal conductive line of the vertical stack of horizontally oriented conductive lines.
Pellizzer teaches bundle 412 including an additional eight electrodes that may be coupled to conductive lines 420 by way of vertical connectors 430 (e.g., [0045], FIG. 4).
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 18, Williamson discloses the claimed invention except for the memory device of claim 14, wherein each horizontally oriented access device is electrically coupled to a sense amplifier.
Pellizzer teaches driver circuitry including sense amplifiers ([0020], [0046], FIG. 4).
It would have been obvious … to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 19, Williamson discloses the claimed invention except for the memory device of claim 13, wherein each conductive line further comprises a third portion extending in a third horizontal direction at an angle to the second horizontal direction.
Pellizzer teaches a memory device including DRAM (e.g., [0003], claim 1, FIG. 4) in which second bundle 412 of conductive lines 420 extends in a third horizontal direction at an angle to the second horizontal direction at socket 400 (FIG. 4).
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 20, modified Williamson discloses the memory device of claim 13, wherein the memory device is a three-dimensional (3D) dynamic random access memory device (col. 17, lns. 20-23; FIG. 12).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Williamson as evidenced in or in view of Pellizzer and AAPA as further evidenced by Siek (US 5866928; below, “Siek” – previously cited). MPEP § 2143(A)-(G).
RE 21, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) is electrically coupled in an open digit line architecture. Williamson’s three-dimensional (3D) memory array architecture is not particularly limited. Moreover, such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Siek’s col. 2, ln. 23 to col. 3, ln. 13. The combined teachings of Williamson, Pellizzer, AAPA, and Siek render obvious the inventions described in claims 21 and 22.
RE 22, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) is electrically coupled in a folded digit line architecture. Williamson’s three-dimensional (3D) memory array architecture is not particularly limited. Moreover, such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Siek’s col. 2, ln. 23 to col. 3, ln. 13.
Claims 13-22 are rejected.
Remarks
The 29 SEP 2022 amendments to claims 13-18 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 29 SEP 2022 rebuttal arguments (REM pages 7-8) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground of rejection.
Conclusion
Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/
Primary Examiner, Art Unit 2815